Title: From John Adams to Robert R. Livingston, 23 April 1782
From: Livingston, Robert R.
To: Adams, John



No. 10
Hague 23d. April 1782
Sir

I ought not to omit to inform Congress, that on the 23d. of April the French Ambassador made an Entertainment for the whole Corps Diplomatick, in Honor of the United States, at which he introduced their Minister to all the foreign Ministers at this Court.
There is nothing I suppose in the whole voluminous Ceremonial, nor in the idle Farce of Etiquette, which should hinder a Minister from making a good Dinner in good Company; and therefore I believe they were all present, and I assure You I was myself as happy as I should have been, if I had been publickly acknowledged a Minister by every one of them: and the Duke de la Vauguyon more than compensated for all the Stiffness of some others, by paying more Attention to the new Brother, than to all the old Fraternity.
Etiquette, when it becomes too glaringly Affectation, imposes no longer neither upon the Populace nor upon the Courtiers, but becomes ridiculous to all. This will soon be the Case every where with Respect to American Ministers.
To see a Minister of such a State as blank and blank assume a distant misterious Air towards a Minister of the United States, because his Court has not yet acknowledged their Independence, when his Nation is not half equal to America in any one Attribute of Sovereignty, is a Spectacle of Ridicule to any Man who sees it.
I have had the honor of making and recieving Visits in a private Character from the Spanish Minister here, whose Behavior has been polite enough. He was pleased to make me some very high Compliments upon our Success here, which he considers as the most important and decisive Stroke which could have been struck in Europe.

I have the Honor to be, Sir your most obedient and most humble Servant
J. Adams

